     Case 19-50680         Doc 79   Filed 04/29/20   Entered 04/29/20 15:20:03                    Page 1 of 1




        OFFICE OF THE CLERK
UNITED STATES BANKRUPTCY COURT                                                                             Hasler              FiRST-CLASS MAiL
      DISTRICT OF CONNECTICUT                                                                              04/29/2020
                                                                                            '·\            US POSTAGE          $00.502
                                                                                                           ~.,
        UNITED STATES COURTHOUSE                                               '·' .•   ,
        915 LAFAYETTE BOULEVARD

   BRIDGEPORT, CONNECTICUT 06604
                                                                                                                                 ZIP 06604
            OFFICIAL BUSINESS                                                                                           •'1i   011D12810739




                                                     Daniel Thomas Guilfoile
                                                     60 Rowland Road
                                                     Fairfield, CT 06824
